Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Reports 2008 Fourth Quarter and Annual Financial Results ATLANTA, January 28, 2009 RPC, Inc. (NYSE: RES) today announced its unaudited results for the fourth quarter ended December 31, 2008.RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States and in selected international markets. For the quarter ended December 31, 2008, revenues increased 22.4 percent to $227,844,000 compared to $186,189,000 in the fourth quarter last year.Revenues increased compared to the prior year due to a higher capacity of revenue-producing equipment placed in service during the last 12 months and greater utilization of most of the fleet of revenue-producing equipment, partially offset by lower pricing for our services in several service lines.Operating profit for the quarter increased 5.8 percent to $36,697,000 compared to $34,685,000 in the prior year.Net income increased 0.6 percent to $20,408,000 or $0.21 diluted earnings per share, compared to $20,296,000 or $0.21 diluted earnings per share last year.Earnings before interest, taxes, depreciation and amortization (EBITDA) were $67,234,000 compared to $58,668,000 in the prior year, an increase of 14.6 percent. 1 Cost of revenues was $130,908,000, or 57.5 percent of revenues, during the fourth quarter of 2008, compared to $101,032,000, or54.3 percent of revenues, in the prior year.The increase in these costs was due to increased activity levels and the variable nature of many of these expenses, including materials and supplies, compensation, and maintenance and repairs.As a percentage of revenues, cost of revenues increased because of more competitive pricing, higher costs of proppant used in our pressure pumping service line and increased maintenance and repairs expenses, partially offset by lower fuel costs and direct labor cost efficiencies realized from higher utilization of our fleet of equipment during the quarter compared to last year. Selling, general and administrative expenses increased by 5.5 percent in the fourth quarter of 2008 to $30,153,000 from $28,571,000 in the prior year.This increase was due primarily to higher employment and other costs consistent with higher activity levels.As a percentage of revenues, however, these costs decreased to 13.2 percent in 2008 compared to 15.3 percent last year due to positive leverage of these costs realized from the higher revenues.Depreciation and amortization increased to $31,455,000 during the quarter, compared to $23,702,000 last year, due to the capital expenditures made during the last year.Interest expense decreased during the quarter compared to the prior year, from $1,666,000 last year to $1,320,000 in 2008, due to lower interest rates, partially offset by a higher average balance on RPC’s revolving credit facility. For the twelve months ended December 31, 2008, revenues increased 27.1 percent to $876,977,000 compared to $690,226,000 last year.Net income decreased 4.2 percent to $83,403,000, or $0.85 diluted earnings per share, compared to net income of $87,049,000, or $0.89 diluted earnings per share last year. “We are pleased with RPC’s operational performance during the quarter,” stated Richard A. Hubbell, RPC’s President and
